                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TAREQ A. KHEDIR AL-TIAE, M.D,

                        Plaintiff,
                                                                        4:18CV3140
        vs.
                                                                          ORDER
THE PHYSICIAN NETWORK (TPN), and
CATHOLIC HEALTH INITIATIVES (CHI),

                        Defendants.


       This matter is before the Court following a telephone conference scheduled for February
8, 2019, at 11:00 a.m. before the undersigned magistrate judge. Defense counsel appeared by
telephone. Plaintiff, pro se, did not participate in the telephone call or otherwise notify the Court
that he could not appear.
       Pursuant to the Court’s Scheduling Order (Filing No. 14), the parties must serve mandatory
disclosures by February 18, 2019, and must jointly prepare and file a Rule 26(f) Report by February
19, 2019. The Court instructed defense counsel to continue to comply with the Court’s Scheduling
Order (Filing No. 14) and request a further telephone call with the Court, if needed.
       Plaintiff is advised that further failure to comply with the Court’s orders and local rules
and failure to appear at any further Court-ordered telephone conference will result in appropriate
sanctions, including a recommendation that the case be dismissed for failure to prosecute and
failure to comply with the Court’s orders.


       IT IS SO ORDERED.

       Dated this 8th day of February, 2019.

                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
